UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7844


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DONNIE WAYNE SHEFFIELD,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Terry L. Wooten, District Judge.
(4:07-cr-00769-TLW-1; 4:11-cv-03247-TLW)


Submitted:   January 16, 2013             Decided:   March 22, 2013


Before DUNCAN, DAVIS, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Donnie Wayne Sheffield, Appellant Pro Se.      Carrie Fisher
Sherard, Assistant United States Attorney, Greenville, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Donnie Wayne Sheffield seeks to appeal the district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.    2012)    motion.       The   order    is   not      appealable     unless    a

circuit justice or judge issues a certificate of appealability.

28   U.S.C.       § 2253(c)(1)(B)         (2006).            A     certificate       of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                     28 U.S.C. § 2253(c)(2)

(2006).    When the district court denies relief on the merits, a

prisoner     satisfies       this     standard        by     demonstrating       that

reasonable       jurists     would    find     that    the       district    court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                 When the district court

denies     relief       on   procedural       grounds,       the    prisoner       must

demonstrate      both    that   the    dispositive         procedural     ruling     is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.             Slack, 529 U.S. at 484-85.

             We have independently reviewed the record and conclude

that Sheffield has not made the requisite showing.                      Accordingly,

we deny the motion for the production of a transcript at the

government’s expense, deny the motion to expand the record and

for judicial notice, deny a certificate of appealability, and

dismiss the appeal.          We dispense with oral argument because the

                                          2
facts   and   legal    contentions    are   adequately   presented     in   the

materials     before   this   court   and   argument   would   not    aid   the

decisional process.

                                                                     DISMISSED




                                       3